■ Mr. Chief Justice Shepard
delivered the opinion of the Court:
The assignment of errors, so far as based upon matters at issue in the pleadings, could not be considered in the absence of a statement of the evidence. Another is that the court erred in discharging defendant from his agency without notice to or acquiescence by the remaindermen. Others set up the same grounds upon which the motion to vacate was founded.
It appears, therefore, that the only grounds upon which the appeal could be heard are purely technical, relating to the time required of notice of calendaring and hearing the cause, and approving the last report of the receiver without sufficient notice and an audit of the same.
Without pausing to determine whether the grounds of appeal are so frivolous as to warrant summary affirmance, we are of opinion that they do not justify an extension of the time for filing the brief, upon the grounds stated in the application. The thirty days allowed for filing brief were ample. The application for extension is denied, and for the failure to file brief, the appeal must be dismissed. Appeal dismissed.